Citation Nr: 1312329	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-33 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for multiple sclerosis (MS) and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

As will be discussed in detail herein, the RO originally denied the Veteran's claim for service connection for MS in a final rating decision issued in August 2004.  In March 2009, the Veteran requested that his claim for MS be reopened.  It appears that the RO then reopened the claim and denied it on the merits in an August 2009 rating decision; the denial was again confirmed in a November 2009 rating decision.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in these matters. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  In a rating decision dated in July 2004 and issued in August 2004, the RO denied service connection for MS; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the rating decision.

2.  Evidence added to the record since the final August 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for MS.

3.  The Veteran is currently diagnosed with MS. 

4.  Although the Veteran was not diagnosed with or treated for MS in service, the medical evidence of record is in relative equipoise on the issue of whether the Veteran's MS had its clinical onset in service and/or manifested to a compensable degree within seven years after discharge from service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's claim of entitlement to service connection for MS is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2012)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for MS.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2012). 

3.  Resolving all doubt in the Veteran's favor, service connection is warranted for MS.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen and grant service connection for MS herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as MS, to a degree of 10 percent within seven year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), which includes MS.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, since the minimum disability rating for multiple sclerosis is 30 percent, any manifestation of multiple sclerosis can meet the 10-percent requirement at any time during the first 7 years after service. 38 C.F.R. § 4.124, Diagnostic Code 8018.

To establish service connection for a chronic disease on a presumptive basis, it is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definitive diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a rating decision dated in July 2004 and issued in August 2004, the RO denied service connection for MS on the basis that MS did not occur in or was caused by service and there was no diagnosis of MS within the presumptive period.  In reaching this decision, the RO considered the Veteran's service treatment records, post-service records, a letter from Dr. Brooks to the Social Security Administration, and a June 2004 VA examination report. 

In August 2004, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for MS was received until March 2009, when VA received his application to reopen such claim.  Moreover, while additional VA treatment records showing continued treatment for MS were received within one year of the issuance of the August 2004 rating decision, such are not considered new and material to the instant claim as such was denied on the basis that there was no nexus to service and no evidence that MS manifested within seven years of the Veteran's service discharge.  As the VA treatment records do not address either aspect of the claim, they are not new and material.  38 C.F.R. § 3.156(b); Bond, supra.  Therefore, the August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2012)].   

In March 2009, the Veteran sought to reopen his claim.  In an August 2009 rating decision, the RO denied the claim for service connection for MS on the basis that, while new and material evidence had been received to reopen the claim, it was still not shown that this condition was of service origin, or that it was manifest to a compensable degree within 7 years of discharge from service in 1984. See 38 C.F.R. §  3.307(a)(3).  The Veteran submitted additional medical evidence in September 2009, and, in November 2009, the RO rating confirmed the prior denial.  

In this case, evidence received since the last final denial in August 2004 includes: (1) statements by the Veteran; (2) VA outpatient treatment records; (3) records from the Social Security Administration (SSA); (4) a March 2009 statement from Dr. M.D.C. (VA physician) indicating that the Veteran's multiple sclerosis dates from the 1970's; (5) a March 2009 statement from Dr. M.D.C. indicating that the Veteran's in-service symptomatology may have represented his first "demyelinating" event; (6) a September 2009 statement from Dr. Woo (a VA neurologist) indicating that the Veteran's in-service symptoms of numbness and paresthesias could have arisen from MS; (7) a December 2009 statement from Dr. M.D.C. again indicating that the initial clinical onset of MS was in the late 1970's; and (8) a May 2009 VA examination and medical opinion indicating that MS was not present before 2003.  

The Board finds that the evidence received since the August 2004 rating decision is new and material.  The evidence is new, as it was not previously of record, and it is material because it provides additional medical information as to the onset of the Veteran's MS, as well as a possible link between MS and service, not all of which had previously been reported.  Accordingly, the claim is reopened, and the underlying claim of service connection for MS is addressed below. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Shade, 24 Vet. App. at 117.  In this regard, the Board notes that the RO reopened the Veteran's claim in the August 2009 rating decision and denied it on the merits.  Moreover, the Board herein grants the Veteran's claim.  Therefore, he is not prejudiced by the Board's actions herein.  See Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).
 
Initially, the Board notes that the Veteran does not contend, nor does the record show, that he was diagnosed with multiple sclerosis during service.  Rather, he contends that the symptoms of his multiple sclerosis (e.g., lower extremity numbness and paresthesias, neuropraxia, vision problems, and headaches) first manifested during active service, and/or within the seven (7) years following discharge from service in 1984, and that he is, therefore, entitled to service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.  

After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal will be granted for the reasons discussed immediately below. 

The record reflects that the first competent medical diagnosis of multiple sclerosis was in 2003, approximately 19 years after the Veteran's separation from service in 1984.  However, the issue in this case is not when he was first diagnosed, but rather when such symptoms first became manifest.  

The Veteran has provided numerous statements indicating that many of his initial MS symptoms, such as left lower extremity numbness and headaches, began in the early to mid 1970's while in-service.  He has also provided statements indicating that he began to experience other symptomatology, such as right extremity numbness and eye problems, in the early 1990's (i.e., within the 7 years following separation from service in 1984).  

In this regard, service treatment records (STRs) are silent as to complaints, treatment, or diagnoses of MS.  However, STRs do reflect that the Veteran was treated for a variety of complaints during service, to include numbness of the left heel and paresthesias of the plantar aspect of the left foot with decreased pin prick (see February 1977 STR); questionable neuropraxia (see also February 1977 STR); headaches, dizziness, and syncope (see January 1974, September 1974, December 1974, and February 1978 STRs).  STRs additionally show that the Veteran was involved in two motor vehicle accidents during service; specifically, in 1981 he sustained a right ankle fracture, and in 1982, he suffered multiple contusions.  In September 1983, he presented to the orthopedic clinic with complaints of right ankle numbness.  The Veteran was ultimately discharged from service in 1984 due to complications from the right ankle injury. See Medical Evaluation Board/PEB Proceedings, November 1983.  On his separation Report of Medical History, the Veteran checked a box to indicate that he had experienced "lameness."  The separation physical examination is silent as to any neurological findings or complaints. 

Post-service medical records reflect that, in June 1984, the Veteran complained of a spot in his right field of vision for five years.  Again, the Veteran was formally diagnosed with MS in 2003.  An October 2003 VA clinical note reflects that the Veteran reported having "spinal meningitis" in service followed by a limp, tingling, and pain in the right leg that went away in 1990.  He reported additional right leg tingling and weakness in 1999, as well as an episode of optic neuritis, right cheek numbness, and loss of taste in 2000 with residual stuttering.  He then had an acute episode of bilateral hand weakness and paresthesias in February 2003.  

In January 2003, Dr. Brooks, a VA staff neurologist, reported that he had examined the Veteran and found that he had multiple sclerosis, the symptoms of which had been present as early as 1990. 

The Veteran underwent a VA neurology examination in June 2004, at which time he reported initial hand numbness in 2000; loss of right-sided vision for 5 to 6 years; and entire right leg numbness since 1986/1988 for which he was evaluated at the VAMC Madison.  It was noted that the Veteran's private physician, Dr. Brooks, provided an onset of approximately 14 to 15 years prior (i.e., 1989/1990).  The VA examiner stated that he asked about the onset of MS symptoms in multiple ways but was unable to pinpoint when he had onset of symptoms of leg numbness.  Although deemed a poor historian by the VA examiner, the Veteran noted that part of his MS disability picture included poor memory.  Current symptoms were noted as bilateral leg weakness, fatigue, and bilateral hand numbness and weakness.  The VA examiner that he was unable to confirm treatment in the 1980's at the VAMC Madison, and that there was nothing in the record to support Dr. Brooks' onset date of 1990.  The examiner stated that he was thus unable to confirm MS symptoms prior to 2003.  Notably, in reaching this conclusion, the examiner did not address the Veteran's documented in-service symptomatology, such as headaches, left heel numbness, neuropraxia, or syncope.  

In a July 2008 VA treatment record, the Veteran again reported that he experienced a right lower extremity limp, with weakness during service which went away in 1990.  Since that time, he reported right leg tingling in 1999, optic neuritis in 2000, and dysesthesia of the hands since 2003.  

In a December 2008 VA treatment report, the Veteran reported having difficulties with his long-term memory due to his illness.  The examining physician, Dr. M.D.C., stated that, "according to his records, his neurological history dates from the 1970's when he experienced right lower extremity weakness and numbness that were in addition to a right ankle injury."  The Veteran again reported having meningitis during service.  Dr. M.D.C. indicated that the Veteran had experienced at least three major exacerbations of MS since service, including bilateral optic neuritis, and at least two episodes of myelitis that affected his ability to walk and impaired fine motor control and use of his hands.  

In a March 2009 VA neurology note, Dr. M.D.C. again stated that the Veteran had a long history of MS dating back to the 1970's.  It was noted that the Veteran presented to the clinic that day, along with his service records, for the specific purpose of determining the time of MS onset.  After reviewing the Veteran's service treatment records from 1974 to 1977, Dr. M.D.C. stated that that the Veteran did indeed "have onset of numbness and paresthesias in his left lower extremity that began in February of 1977."  With respect to the MS, he further opined that his first documented demyelinating event appeared to have been in 1977 as based on the STRs. 

In September 2009, Dr. Woo, a VA neurologist with a subspecialty training in MS, stated that the reviewed the Veteran's STRs, and believed that his complaints of numbness, paresthesias, and paresthesias to pin prick over the plantar service of the left heel could have arisen from a demyelinating lesion of MS.  He further noted that the positive symptoms of paresthesias in response to pin prick are especially suggestive of a central nervous systems process, and the small area that was involved (i.e., the left heel) was also consistent with MS, which can easily involve a very small area of the central nervous system.  

The Veteran underwent a VA Brain and Spinal Cord examination in May 2009, at which time the Veteran reported that he could not recall what symptoms he may have had in-service that were part of his MS.  The examiner opined that it was less likely than not that the Veteran's symptoms in 1974 or 1977 were indicative of MS.  She explained that the in-service headaches and dizziness were accompanied by a fever and the Veteran was diagnosed with the flu with full resolution.  The left heel numbness was consistent with ill-fitting foot wear, and when treated as such, resolved.  C&P examinations conducted in 1993 and 1995 also made no mention of leg symptoms that could be attributable to MS.  In light of the foregoing, the examiner concluded that she was unable to confirm any MS symptoms prior to 2003, and as such, a nexus could not be established. 

In December 2009, Dr. M.D.C. again stated that, "based on the clinical course and military medical records, it is reasonable to assume that his initial clinical event was in the late 1970s."  See December 2009 VA Neurology Clinical Note. 

As to whether the Veteran has MS related to active service, the evidence is in relative equipoise and thus, the Board finds that service connection is warranted for multiple sclerosis.  

Initially, the Board notes that the Veteran is competent to report the symptoms that he exhibited both during service and soon thereafter, and the Board finds the history and statement that he provided credible, especially in light of the documented in-service treatment for syncope and numbness, possible neuropraxia, and decreased pin prick sensation of the left heel. 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  The Board acknowledges that the Veteran was deemed a "poor historian" by one VA examiner.  However, to the extent that the Veteran's long-term memory has been adversely impacted by MS, his statements should not be viewed as less credible or persuasive.  Overall, the Veteran has consistently stated that he experienced MS symptoms essentially since the mid to late 1970s, with intermittent exacerbations of symptoms in the 1990's, an allegation that he is competent to make even as a layman. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Additionally, the Board finds the multiple medical opinions that indicate that the Veteran's reported (and largely documented) symptoms in-service and/or within the 7 years following service, are consistent with multiple sclerosis and are competent and highly probative. See, e.g., Opinions of Drs. Woo, M.D.C., and Brooks.  The Board notes that the opinions were not provided after a review of the entire record.  Such a review is not required, however; the mere absence of a review of the record does not strip an opinion of its probative value. Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is not a magical or talismanic set of documents, but is an assistive tool for medical examiners).  Moreover, the fact that all three physicians specialize in neurology and reviewed the pertinent service treatment records (with the exception of Dr. Brooks) lends even more probative value to their opinions.  

In contrast to the positive medical opinions, particularly those from neurologists, Dr. Woo and Dr. M.D.C, the Board finds that the VA examiners' negative opinions have diminished probative value.  This finding is based on the fact that the June 2004 VA examiner entirely failed to address the Veteran's in-service neurological symptoms, and further provided no opinion as to whether those symptoms were representative of an early onset of MS.  Additionally, while the May 2009 VA examiner addressed the in-service symptoms, she attributed the heel numbness to "ill-fitting" foot wear and the headache and dizziness symptoms to the flu.  However, the Veteran's service treatment records very clearly show that that the left heel complaints were initially treated with "mole skin," and when that did not ameliorate the problem, he again presented to the clinic at a later date with symptoms of left heel decreased pin prick sensation, continued numbness, and treatment requiring Lidocaine and Dexamethasone.  Thus, contrary to the May 2009 VA examiner's findings, there is no indication that the heel condition resolved with correction of the purported "ill-fitting" shoe, and in fact, Dr. Woo expressly stated that such symptoms were "especially suggestive of a central nervous system process." See September 2009 Opinion from Dr. Woo.  Moreover, the May 2009 did not address the in-service neurological findings of syncope and right ankle numbness.  For all of these reasons, the Board affords less probative value to the VA examiners' opinions. 

Accordingly, based on the above, the Board finds that the evidence is in equipoise as to whether the Veteran has MS related to active service.  Specifically, in light of the competent and credible histories provided by the Veteran, as well as the numerous competent and probative medical opinions outlined above, and resolving all reasonable doubt in his favor, the Board finds that service connection for MS is warranted. 

Here, the Board notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  

Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. See also 38 C.F.R. § 3.102. 

Resolving all doubt in favor of the Veteran, the Board finds the record reflects that it is at least as likely as not that the Veteran's MS had its clinical onset in-service, and/or within seven years after discharge from service.  Therefore, service connection is warranted for his MS.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for MS is reopened.    

Service connection for MS is granted. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


